Order and order on reargument, removing assignee and appointing a new assignee, reversed on the law and the facts, with ten dollars costs and disbursements, and motion for the appointment of a new assignee denied, with ten dollars costs. There was no warrant for the removal of the assignee. There should be an accounting by the original assignee of the proceeds of the bulk sale, on notice to the creditor, Jacobs. If it should then appear that said creditor consented to the sale and waived her rights to the proceeds thereof, the accounting should in all respects be approved. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.